Case 5:17-cv-00123-RWS-CMC Document 223-1 Filed 04/16/19 Page 1 of 18 PageID #:
                                  5383




                        Exhibit A
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  2 of Page
                                                              1 of 17   18 PageID #:
                                                                             ID #374
                                    5384



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
  __________________________________________
                                             )
  UNITED STATES OF AMERICA, et al.          )
  ex rel. CIMZNHCA, LLC,                    )
                                            )
               Plaintiff,                   )
                                            )     No.: 3:17-cv-00765-SMY-DGW
          v.                                )
                                            )
  UCB, INC.; RXC ACQUISITION COMPANY        )
  d/b/a RX CROSSROADS; OMNICARE, INC.;      )
  and CVS HEALTH CORPORATION,               )
                                            )
               Defendants.                  )
  __________________________________________)

                          MEMORANDUM OF LAW IN SUPPORT OF
                         THE UNITED STATES’ MOTION TO DISMISS

         The United States of America (“United States” or “Government”) submits this

  memorandum of law in support of its motion to dismiss all claims brought on behalf of the

  United States by CIMZNHCA, LLC under the False Claims Act, 31 U.S.C. § 3729, et seq.

  (“FCA”), pursuant to 31 U.S.C. § 3730(c)(2)(A). 1 As discussed more fully below, this action

  was spearheaded by a professional relator who has filed eleven qui tam actions throughout seven

  judicial districts, each raising substantially the same allegations under the FCA. Having

  completed its investigation, and finding the allegations to lack sufficient merit to justify the cost




  1
    The relators have brought claims on behalf of certain Medicaid-participating states under their
  respective state false claim statutes. Undersigned counsel does not represent the named state
  plaintiffs; however, Kerry Muldowney Ascher, counsel for the State of Texas and representative
  of the National Association of Medicaid Fraud Control Units, has represented to the United
  States that all named state plaintiffs consent to the United States’ motion to dismiss so long as it
  is without prejudice to the states, with the exception of New Jersey, which takes no position on
  the motion.


                                                    1
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  3 of Page
                                                              2 of 17   18 PageID #:
                                                                             ID #375
                                    5385



  of investigation and prosecution and otherwise to be contrary to the public interest, the United

  States now seeks to dismiss the relator’s FCA claims.

                      I.     BACKGROUND AND PROCEDURAL HISTORY

         A.        The NHCA Group Qui Tam Actions

         This qui tam action was filed on July 20, 2017, by CIMZNHCA, LLC, a limited liability

  company established for the sole purpose of serving as a named relator in this action. See

  Compl. ¶ 9. CIMZNHCA, LLC was established by Venari Partners, LLC, dba National Health

  Care Analysis Group (“NHCA Group”), a limited liability corporation that is itself comprised of

  member limited liability companies formed by investors and former Wall Street investment

  bankers. See accompanying Declaration of Brian McCabe (“McCabe Decl.”), ¶¶ 2-4; Exhibit A

  (email from attorney Marc Mukasey, counsel for NHCA Group, describing corporate structure of

  NHCA Group); Exhibit B (visual aid depicting NHCA Group relators and corporate

  organization).

         Acting through its numerous shell-company relators, NHCA Group has filed eleven qui

  tam complaints against a total of thirty-eight different defendants for essentially the same alleged

  conduct. The other complaints include:

  •   U.S. ex rel. SMSF, LLC, et al. v. Biogen, Inc., et al., No. 1:16-cv-11379 (D. Mass.)
  •   U.S. ex rel. SAPF, LLC, et al. v. Amgen, Inc., et al., No. 16-cv-5203 (E.D. Pa.)
  •   U.S. ex rel. SMSPF, LLC v. EMD Serono, Inc., et al., No. 16-cv-5594 (E.D. Pa.)
  •   U.S. ex rel. NHCA-TEV, LLC v. Teva Pharm., et al., No. 17-cv-2040 (E.D. Pa.)
  •   U.S. ex rel. SCEF, LLC v. Astra Zeneca PLC, et al., No. 17-cv-1328 (W.D. Wash.)
  •   U.S. ex rel. Miller, et al. v. AbbVie, Inc., No. 3:16-cv-2111 (N.D. Tex.)
  •   U.S. ex rel. Carle, et al. v. Otsuka Holdings Co., et al., No. 17-cv-966 (N.D. Ill.)
  •   U.S. ex rel. Health Choice Group, LLC v. Bayer Corp., et al., No. 5:17-cv-126 (E.D. Tex.)
  •   U.S. ex rel. Health Choice All’nce, LLC v. Eli Lilly & Co., et al., No. 5:17-cv-123 (E.D. Tex.)
  •   U.S. ex rel. Health Choice Advocates, LLC v. Gilead, et al., No. 5:17-cv-121 (E.D. Tex.) 2

  2
   The Gilead action was voluntarily dismissed by relators on July 23, 2018. The United States
  consented to the dismissal “based on its determination that under the circumstances such a



                                                   2
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  4 of Page
                                                              3 of 17   18 PageID #:
                                                                             ID #376
                                    5386




         These cases present essentially the same theories of FCA liability – among others, that

  pharmaceutical companies and commercial outsourcing vendors violated the Anti-Kickback

  Statute (“AKS”), 42 U.S.C. § 1320a-7b(b), by providing free “nursing services” and

  “reimbursement support services.” See generally Compl., Dkt. 2, at ¶ 64-67. For instance, the

  complaints allege that the defendants provided illegal remuneration in the form of “nurse

  educators” who provided clinical training and instruction to physicians’ patients and staff. See

  id. at ¶¶ 68-71. The complaints also allege that the pharmaceutical companies violated the AKS

  by providing “reimbursement support” by assisting physicians with the completion of insurance

  documents such as benefit verifications and prior authorization forms. See id. at ¶¶ 72-81.

         In preparing its numerous complaints, NHCA Group appears to have utilized the same

  model or template, repeating certain allegations from one complaint to the next, including

  seemingly particularized allegations. For example, the relator in this case alleges that UCB

  employees made a specific “pitch” to providers regarding reimbursement support; notably, the

  other complaints attribute the exact same message to the other defendants as well:

         UCB Compl. ¶ 73: “UCB drug representatives’ pitch to providers [regarding free
         reimbursement support] has essentially been as follows:

                        Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                        use our drug), we will give you the services and resources of a full
                        reimbursement support team to manage the process associated with
                        prescribing the drug. This service will save you the cost and expenses
                        normally associated with managing a patient’s prescription and make
                        your practice more profitable.”

         TEVA First Amended Compl. ¶ 101: “For the last half a decade, TEVA sales
         representatives’ pitch to providers in this regard has essentially been as follows:




  dismissal is commensurate with the public interest and that the matter does not warrant the
  continued expenditure of government resources to pursue or monitor the action[.]”


                                                   3
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  5 of Page
                                                              4 of 17   18 PageID #:
                                                                             ID #377
                                    5387



                         Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                         use our drug), we will give you the services and resources of a full
                         reimbursement support team to manage the process associated with
                         prescribing the drug. This service will save you the cost and expenses
                         normally associated with managing a patient’s prescription and make
                         your practice more profitable.”

         Amgen Compl. ¶ 98: “For the last half a decade, Amgen drug reps’ pitch to providers in
         this regard has essentially been as follows:

                         Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                         use our drug), we will give you the services and resources of a full
                         reimbursement support team to manage the process associated with
                         prescribing the drug. This service will save you the cost and expenses
                         normally associated with managing a patient’s prescription and make
                         your practice more profitable.”

         Serono First Amended Compl ¶ 90: “For the last half a decade, the Drugs Companies’
         sales representatives’ (“Drug Reps.”) pitch to providers in this regard has essentially been as
         follows:
                         Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                         use our drug), we will give you the services and resources of a full
                         reimbursement support team to manage the process associated with
                         prescribing the drug. This service will save you the cost and expenses
                         normally associated with managing a patient’s prescription and make
                         your practice more profitable.”

  Similarly, the relator in this case specifically alleges that UCB personnel utilized the above

  “value proposition” messaging to influence prescribing physicians. Yet again this same

  allegation is repeated nearly verbatim in the other qui tam actions:

         UCB Compl. ¶ 74: “This value proposition was a powerful tool in the hands of UCB’s
         drug representatives and used to influence providers to recommend UCB’s Cimzia.”

         Biogen First Amended Compl. ¶ 203: “This value proposition was a powerful tool in
         the hands of the Biogen drug representatives, and it was used to induce Prescribers to
         recommend Avonex, Plegridy and Tysabri.”

         Amgen Compl. ¶ 99: “This value proposition was a powerful tool in the hands of
         Amgen’s drug reps and used to influence providers to recommend Amgen Covered
         Drugs.”

         Eli Lilly Corrected Second Amended Compl. ¶ 228: “This value proposition was a
         powerful tool in the hands of Lilly drug representatives, and used to induce Prescribers to
         recommend Forteo.”


                                                    4
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  6 of Page
                                                              5 of 17   18 PageID #:
                                                                             ID #378
                                    5388




         Bayer Second Amended Compl. ¶ 215: “This value proposition was a powerful tool in
         the hands of the Bayer drug representatives, and it was used to induce Prescribers to
         recommend Betaseron, Nexavar, and Stivarga.”

         Gilead First Amended Compl. ¶ 134: “This value proposition was a powerful tool in
         the hands of Gilead’s drug reps and Covance’s field reps, and was used to induce
         Prescribers to recommend Gilead drugs.”

         TEVA First Amended Compl. ¶ 124: “This value proposition was a powerful tool in
         the hands of TEVA’s sales representatives and was used to influence providers to
         recommend its drug Copaxone over its competitors.”

         Serono First Amended Compl. ¶ 91: “This value proposition was a powerful tool in
         the hands of the Drug Companies’ Drug Reps. and used to influence providers to
         recommend the Drug Companies’ drugs.”

         B.      The NHCA Group Qui Tam Business Model

         Shortly before NHCA Group filed the qui tam actions referenced herein, one of its

  investors, John Mininno, spoke to the media about NHCA Group’s business model. See J.C.

  Herz, Medicare Scammers Steal $60 Billion a Year. This Man is Hunting Them., Wired, Mar. 7,

  2016, available at https://www.wired.com/2016/03/john-mininno-medicare/ (last visited Nov.

  28, 2018). Mr. Mininno, described in the article as a “big-data entrepreneur,” explained that

  when the Centers for Medicare and Medicaid Services (“CMS”) made vast amounts of Medicare

  claims data available to the public, he viewed it as “a massive business opportunity,” specifically

  with regard to qui tam suits. Id. He established NHCA Group with the backing of a “Wall Street

  angel investor.” Id.

         In order to obtain information for the qui tam suits, NHCA Group utilizes a database of

  resumes, “scraped and extracted from publicly-available sources,” which the organization uses to

  identify potential “informants.” Id. It then contacts these individuals under the guise of

  conducting a “qualitative research study” of the pharmaceutical industry, offering to pay each

  witness for their participation in a standardized interview session. See McCabe Decl., ¶5 and



                                                   5
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  7 of Page
                                                              6 of 17   18 PageID #:
                                                                             ID #379
                                    5389



  Exhibits C-1 – C-3 (exemplar interview transcript excerpts). NHCA Group uses this information

  obtained under false pretenses to prepare qui tam complaints filed by its shell-company relators. 3

         On its website, NHCA Group makes no mention of its role behind numerous lawsuits

  against pharmaceutical companies, instead holding itself out to the public as a “healthcare

  research company that engages in qualitative research of pharmaceutical and other healthcare-

  related industries.” National Healthcare Analysis Group, http://www.nhcagroup.com (last

  visited Nov. 28, 2018). And despite lawsuits against pharmaceutical companies being the basis

  of its profit model, NHCA Group states prominently on its website that it has “no particular bias

  one way or the other about the industry.” Id.

         The transcripts of NHCA Group witness interviews illustrate NHCA Group’s

  information-gathering model. In them, NHCA Group representatives repeatedly tell witnesses

  that the organization is conducting a “research study,” the aim of which is to analyze the

  effectiveness of the pharmaceutical industry’s “investment” in nurse educators. See McCabe

  Decl., Exhibits C-1 – C-3. The interviewers again underscore that “they have no bias one way or

  the other” regarding the pharmaceutical industry. Id. Notably, the witnesses are not told that the

  interviewer is acting at the direction of attorneys to collect information that will be used in




  3
   All eleven of NHCA Group’s qui tam actions referenced herein were brought by a corporate
  relator; however, at least 4 of the cases when originally filed also included an individual co-
  relator. NHCA Group has also attempted to add individual co-relators to a number of the other
  cases at the time of subsequent amendments, albeit with limited success. See, e.g., United States
  ex rel. Health Choice Group, LLC. v. Bayer Corp., et al., No. 5:17-cv-126 (E.D. Tex. July 31,
  2018) (dismissing individual co-relator added to amended complaint because her claims “are
  barred by the False Claims Act’s first-to-file rule.”).




                                                    6
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  8 of Page
                                                              7 of 17   18 PageID #:
                                                                             ID #380
                                    5390



  lawsuits involving the witnesses’ current or former employers, nor are they told that they will be

  named as corroborating “witnesses” in those lawsuits. 4

         Utilizing information gleaned from these purported “research studies,” NHCA Group

  advances sweeping allegations of nationwide misconduct by thirty-eight different defendants –

  allegations that, for Medicare Part D alone, implicate more than 73 million prescriptions written

  by hundreds of thousands of different physicians for millions of beneficiaries. As a result, the

  Department of Justice has expended substantial resources investigating these matters.

         In this case, after conducting a thorough investigation of relator’s allegations and finding

  them to lack sufficient factual and legal support to justify the immense cost of additional

  investigation and litigation, the United States notified the Court on December 14, 2017, that it

  was declining to intervene. See Dkt. 19. The case was thereafter unsealed, and defendants

  jointly moved to transfer this action to the District of New Jersey. See Dkt. 39. The request to

  transfer remains pending; however, the United States respectfully requests that this case

  nonetheless be dismissed at this time pursuant to 31 U.S.C. § 3730(c)(2)(A), for the reasons

  discussed below.

                                          II.     ARGUMENT

         A.      The FCA Statutory Framework

         The FCA enables the United States to recover monies lost due to the submission of false

  claims. See 31 U.S.C. § 3729. Among the unique features of the FCA is that it allows private


  4
    In United States ex rel. Leysock v. Forest Labs., et al., No. 1:12-cv-11354-FDS, 2017 WL
  1591833 (D. Mass. April 28, 2017), the relator’s counsel interviewed witnesses as part of a
  fictitious “research study” that the court found to be part of “an elaborate scheme of deceptive
  conduct” designed to obtain specific details to satisfy qui tam pleading requirements. Id. at *1
  The court concluded that such conduct violated several Massachusetts rules of professional
  conduct and, as a sanction, struck from the complaint all particularized details obtained through
  the fictitious “research study,” and dismissed the complaint. Id. at *9-10.


                                                   7
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage  9 of Page
                                                              8 of 17   18 PageID #:
                                                                             ID #381
                                    5391



  parties, known as relators, to bring an action on behalf of the United States through the filing of a

  qui tam action. See id. at § 3730(b). Although a qui tam suit is brought in the name of the United

  States, a relator has a right to a share of the recovery, plus attorneys’ fees and costs. See id. at

  §§ 3730(b), (d).

         Among other things, the FCA directs that the relator must file his or her complaint under

  seal and serve it, along with a written disclosure of evidence, on the United States. See id. at

  §§ 3730(b)(1) and (2). The United States has 60 days (and any extensions granted by the district

  court) to investigate the allegations and elect whether or not to intervene in the litigation. See id.

  at §§ 3730(b)(2) and (3). If the United States intervenes in the case, “the action shall be conducted

  by the Government,” and the Government assumes “the primary responsibility for prosecuting the

  action” and is not bound by an act of the relator. Id. at §§ 3730(b)(4)(A) and (c)(1). The relator

  remains a party to the suit, but the Government may settle the case over his objection, see id. at §

  3730(c)(2)(B), or may seek to limit his participation in the litigation, see id at § 3730(c)(2)(C).

         If the United States declines to intervene in the case, the relator has the right to determine

  the course of the action. See id. at § 3730(c)(3). However, that right is not absolute; rather, it is

  circumscribed by a number of limitations designed to ensure that the United States retains

  control over the declined action. For example, the relator cannot dismiss the action without the

  written consent of the Attorney General. See id. at § 3730(b)(1). The court may stay discovery

  in the qui tam action if it would interfere with the Government’s investigation or prosecution of

  another matter. See id. at § 3730(c)(4). Moreover, even when the Attorney General initially

  declines to intervene in the suit, the district court “may nevertheless permit the Government to

  intervene at a later date upon a showing of good cause.” Id. at § 3730(c)(3).




                                                    8
Case
Case 5:17-cv-00123-RWS-CMC Document64
     3:17-cv-00765-SMY-MAB Document  223-1
                                        FiledFiled 04/16/19
                                               12/17/18     Page
                                                         Page 9 of10
                                                                  17ofPage
                                                                      18 PageID  #:
                                                                           ID #382
                                    5392



         Most importantly for purposes of this motion, the FCA authorizes the Attorney General

  to dismiss a qui tam action over a relator’s objection:

                 The Government may dismiss the action notwithstanding the
                 objections of the person initiating the action if the person has been
                 notified by the Government of the filing of the motion and the
                 court has provided the person with an opportunity for a hearing on
                 the motion.

  Id. at § 3730(c)(2)(A). The United States is authorized to dismiss even where it has opted not to

  intervene. See United States ex rel. Kelly v. Boeing Co., 9 F.3d 743, 753 n.10 (9th Cir. 1993), cert.

  denied, 510 U.S. 1140 (1994), citing Juliano v. Federal Asset Disposition Ass’n, 736 F. Supp. 348

  (D.D.C. 1990), aff’d, 959 F.2d 1101 (D.C. Cir. 1992) (table).

         B.      Standard of Review

         The Government possesses broad authority to dismiss a qui tam action under section

  3730(c)(2)(A), and appellate courts have adopted two independent, highly deferential standards

  to guide the application of the Government’s dismissal authority. In Swift v. United States, 318

  F.3d 250, 252 (D.C. Cir. 2003), the District of Columbia Circuit interpreted the FCA to grant the

  Government “an unfettered right to dismiss” a qui tam action. The Ninth Circuit has required a

  “rational relationship” for dismissal but recognizes in assessing that relationship that the United

  States has broad prosecutorial discretion to dismiss even meritorious qui tam cases if the reasons

  for dismissal are rationally related to a legitimate government interest. See United States ex rel.

  Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1145 (9th Cir. 1998).

  Building on Sequoia Orange, the Tenth Circuit has concluded that “. . .[‘] it is enough that there

  are plausible, or arguable, reasons supporting the agency decision [to move for dismissal].’”

  Ridenour v. Kaiser-Hill Co., L.L.C., 397 F.3d 925, 937 (10th Cir. 2005) (citing the district court

  decision in Sequoia Orange, 912 F. Supp. 1325, 1341 (E.D. Cal. 1995)).




                                                   9
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              10 of11
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #383
                                    5393



         The Seventh Circuit has yet to adopt a standard for dismissal under Section

  3730(c)(2)(A). See United States ex rel. Nicholson v. Spigelman, et al., No. 1:10-cv-03361, 2011

  WL 2683161, at *2-3 (N.D. Ill. July 8, 2011) (explaining that Seventh Circuit “has not entered

  the fray,” and declining to adopt either standard because court concluded the Government’s

  motion passed muster under both). As explained below, the more recent Swift standard better

  comports with the FCA’s statutory text and framework, as well as the well-established deference

  due to the Government’s exercise of prosecutorial discretion. Under either standard, however,

  dismissal is warranted in this case.

         C.      The Court Should Recognize the Government’s Unfettered Right to Dismiss
                 a Declined Qui Tam Action

         Consistent with Swift, this Court should find that the United States has an unfettered right

  to dismiss a qui tam suit and defer to the United States’ decision to dismiss this action.

         As the Swift court explained, the FCA operates against the backdrop of the general

  principle of separation of powers, in which the Executive Branch exercises control over

  whether to pursue litigation for the United States. Swift, 318 F.3d at 251-52. The court

  concluded that full deference to the Executive Branch is particularly appropriate, observing

  that “we cannot see how § 3730(c)(2)(A) gives the judiciary general oversight of the

  Executive's judgment in this regard,” given that “‘[t]he Government’—meaning the

  Executive Branch, not the Judicial—‘may dismiss the action,’ which at least suggests the

  absence of judicial constraint.” 318 F.3d at 252. The Swift court further held that the

  Government’s decision not to prosecute a case that is brought in its name is “unreviewable,”

  including decisions to dismiss under section 3730(c)(2)(A). Id.

         As the D.C. Circuit concluded in Swift, imposing judicial review on the Executive’s

  litigation determinations is inconsistent with the general principle of separation of powers:



                                                   10
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              11 of12
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #384
                                    5394



  “decisions not to prosecute, which is what the Government’s judgment in this case amounts to,

  are unreviewable.” Id. Thus, the appellate court concluded, under § 3730(c)(2)(A), the Attorney

  General has an “unfettered right to dismiss an action.” Id.; see also id at 253 (“The decision

  whether to bring an action on behalf of the United States is therefore ‘a decision generally

  committed to [the Government’s] absolute discretion’ for the reasons spelled out in Heckler v.

  Chaney, 470 U.S. at 831”).

         The Swift court also rejected the notion that a relator’s right to a hearing, as provided in

  section 3730(c)(2)(A) was intended to confer authority on the court to review the Government’s

  reasons for dismissal. Id. at 253. It explained that nothing in the FCA “purports to deprive the

  Executive Branch of its historical prerogative to decide which cases should go forward in the

  name of the United States.” Id. Instead, the Swift court concluded that the function of a hearing,

  if requested by relator, “is simply to give the relator a formal opportunity to convince the

  government not to end the case.” Id.

         The Swift standard is also more consistent with the plain language of section

  3730(c)(2)(A), which differs markedly from the provision in the statute authorizing the Attorney

  General to settle a qui tam case over a relator’s objection: “The Government may settle the

  action with the defendant notwithstanding the objections of the person initiating the action if the

  court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable

  under all the circumstances.” 31 U.S.C. § 3730(c)(2)(B) (emphasis added). Significantly,

  section 3730(c)(2)(A) imposes no similar limitation on the Attorney General’s authority to

  dismiss a qui tam case.

         The Attorney General’s broad dismissal authority in the statute also sharply contrasts

  with the ability of a relator to dismiss a qui tam case. The FCA specifically states that the relator




                                                   11
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              12 of13
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #385
                                    5395



  has no such power unless “the court and the Attorney General give written consent to the

  dismissal and their reasons for consenting.” Id. at § 3730(b)(1). Once again, no such restrictions

  appear in section 3730(c)(2)(A).

         It is not surprising that Congress gave unfettered discretion to the Attorney General to

  determine whether a qui tam case should be prosecuted. A qui tam relator has been authorized

  by Congress to sue solely to seek recovery of injuries suffered by the United States, not by the

  relator. As the Supreme Court made clear in Vermont Agency of Natural Resources v. United

  States ex rel. Stevens, 529 U.S. 765 (2000), a relator has Article III standing because she can be

  regarded as having received a “partial assignment from Congress of the Government’s

  damages.” Id. at 773, 772-774. Specifically, a relator has standing “to assert the injury in fact

  suffered by the assignor [United States].” Id. Thus, a relator herself has suffered no cognizable

  injury warranting the continuation of a suit opposed by the United States. See id. at 773.

         D.      Dismissal is Warranted Under Sequoia Orange’s Rational Relationship Test

         While the United States submits that Swift’s unfettered-discretion standard reflects the

  appropriate construction of § 3730(c)(2)(A), the Court need not resolve that issue, because

  dismissal is also warranted under the rational relationship test articulated in Sequoia Orange.

  Under this standard, the United States need only (1) identify a “valid government purpose” for

  dismissing the case, and (2) show a “rational relation between dismissal and accomplishment of

  the purpose.” Sequoia Orange, 151 F.3d at 1145 (quotations omitted). If the United States

  satisfies this two-step test, “the burden switches to the relator to demonstrate that dismissal is

  fraudulent, arbitrary and capricious, or illegal.” Id.

         In developing this test, the Ninth Circuit observed that “the decision to dismiss has been

  likened to a matter within the government’s prosecutorial discretion in enforcing federal laws,”




                                                    12
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              13 of14
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #386
                                    5396



  and the dismissal provision in the FCA should not be construed to grant the judiciary an

  impermissible power to approve or disapprove the Executive’s exercise of prosecutorial

  discretion. Id. at 1143. Consequently, the Ninth Circuit reasoned that when a court considers a

  motion by the Government to dismiss a qui tam case, it should “respect[] the Executive Branch’s

  prosecutorial authority by requiring no greater justification of the dismissal motion than is

  mandated by the Constitution itself.” Id. at 1146. As a result, even where the Sequoia standard

  is applied, courts are careful not to create barriers to the Government’s exercise of its

  prosecutorial discretion.

         Numerous courts, including the Ninth Circuit in Sequoia, have acknowledged that

  litigation costs represent a valid government interest and the Government may therefore

  rationally seek dismissal of an action even where the allegations may have merit. See Sequoia

  Orange, 151 F.3d at 1146 (approving of district court’s consideration of “the burden imposed on

  the taxpayers by its litigation” and “internal staff costs” the Government would incur with

  relator’s litigation); Swift, 318 F.3d at 254 (“[T]he government’s goal of minimizing its expenses

  is still a legitimate objective, and dismissal of the suit furthered that objective.”); United States

  ex rel. Stovall v. Webster Univ., No. 3:15-CV-03530-DCC, 2018 WL 3756888, at *3 (D.S.C.

  Aug. 8, 2018) (granting the Government’s motion to dismiss because “dismissal will further its

  interest in preserving scarce resources by avoiding the time and expense necessary to monitor

  this action”); see also United States ex rel. Levine v. Avnet, Inc., No. 2:14-cv-17, 2015 WL

  1499519, at *5 (E.D. Ky. Apr. 1, 2015) (same); United States ex rel. Nicholson v. Spigelman,

  No. 10-cv-3361, 2011 WL 2683161, at *2 (N.D. Ill. July 8, 2011) (same).

         In this case dismissal is appropriate because it is rationally related to the valid

  governmental purposes of preserving scarce government resources and protecting important




                                                    13
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              14 of15
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #387
                                    5397



  policy prerogatives of the federal government’s healthcare programs. As an initial matter, based

  on its extensive investigation of all of the various Venari Partners complaints, the government

  has concluded that the relators’ allegations lack sufficient factual and legal

  support. Collectively, the government’s investigations included, among other things, the

  collection and review of tens of thousands documents from the defendants and third parties and

  interviews of numerous witnesses, including prescribing physicians. The government also has

  had extensive discussions with the relators’ counsel and has reviewed various information that

  they have provided. In addition, the government has consulted with subject-matter experts at

  HHS-OIG about the relators’ allegations and the applicability of regulatory safe harbors and

  government-issued industry guidance. 5

         As a result, the government has concluded that further expenditure of government

  resources is not justified. Because relators allege nationwide misconduct involving Medicare,

  Medicaid, and TRICARE beneficiaries over at least a six-year period, the government will incur

  substantial costs in monitoring the litigation and responding to discovery requests. For Medicare

  Part D alone in this period, the drug at issue in this case, Cimzia, was prescribed by more than

  240,000 times by nearly ten thousand different physicians. The vast scope of the allegations will

  necessarily yield substantial, additional investigative and litigation burdens for the United States.

  These burdens include the expense of collecting, reviewing, processing, and producing

  documents from among multiple federal healthcare programs, as well as voluminous prescription

  drug event data and patient health information for potentially thousands of beneficiaries, which,



  5
   To date, Department attorneys in the Civil Division’s Fraud Section have collectively spent
  more than 1,500 hours on the eleven NHCA Group matters referenced herein. This figure does
  not include the substantial time spent by numerous Assistant U.S. Attorneys and attorneys from
  the Department of Health and Human Services Office of Counsel to the Inspector General, nor
  does it include the time spent by law enforcement agents, investigators, or auditors.


                                                   14
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              15 of16
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #388
                                    5398



  due to its sensitive nature, may require additional (and costly) screening and redaction.

  Moreover, the government will also have to spend considerable time preparing numerous agency

  witnesses for depositions and filing statements of interest relating to a variety of legal issues,

  including the potential need to address Relators’ interpretation of the AKS, statutory safe

  harbors, and HHS-OIG Advisory Opinions. 6 The government has rationally concluded based on

  its extensive investigation of relators’ various cases that the relators’ sweeping allegations lack

  adequate support and are unlikely to yield any recovery sufficient to justify the significant costs

  and burdens that the government will incur if the cases proceed and the resulting diversion of the

  government’s limited resources away from other more meritorious matters.

         In addition, the government has concluded that the specific allegations in this case

  conflict with important policy and enforcement prerogatives of the federal government’s

  healthcare programs. For instance, relators allege that the provision of educational information

  and instruction to patients constitutes illegal kickbacks to physicians. But given the vast sums

  the government spends on the medications at issue, federal healthcare programs have a strong

  interest in ensuring that, after a physician has appropriately prescribed a medication, patients

  have access to basic product support relating to their medication, such as access to a toll-free

  patient-assistance line or instructions on how to properly inject or store their medication. In

  another context, HHS-OIG has advised that the provision of educational materials or

  informational programs to patients, without more, does not constitute “remuneration.” See 81

  Fed. Reg. 88368-01 at 88396 (Dec. 7, 2016). These relators should not be permitted to

  indiscriminately advance claims on behalf of the government against an entire industry that



  6
   The expansive scope of the allegations in this case will also impose substantial burdens on the
  Court, the defendants, and potentially thousands of third-party healthcare providers who are not
  named as defendants but may get dragged into the case by one or both parties.


                                                    15
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              16 of17
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #389
                                    5399



  would undermine common industry practices the federal government has determined are, in this

  particular case, appropriate and beneficial to federal healthcare programs and their beneficiaries.

                                         III.    CONCLUSION

         For the reasons set forth above, this Court should dismiss all claims brought on behalf of

  the United States by CIMZNHCA, LLC under the FCA, with prejudice as to the relator and without

  prejudice as to the United States, pursuant to 31 U.S.C. § 3730(c)(2)(A).

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                STEVEN D. WEINHOEFT
                                                United States Attorney


  Dated: December 17, 2018                 By: /s/ Nathan D. Stump
                                               NATHAN D. STUMP
                                               Assistant U.S. Attorney
                                               9 Executive Drive
                                               Fairview Heights, IL 62208
                                               Tel: (618) 628-3700
                                               Fax: (618) 622-3810
                                               Nathan.Stump@usdoj.gov

                                                MICHAEL D. GRANSTON
                                                PATRICIA L. HANOWER
                                                COLIN M. HUNTLEY
                                                ALBERT P. MAYER
                                                Attorneys, Civil Division
                                                United States Department of Justice
                                                P.O. Box 261, Ben Franklin Station
                                                Washington, D.C. 20044
                                                Tel: (202) 353-8190
                                                Fax: (202) 307-3852
                                                Colin.Huntley@usdoj.gov




                                                  16
Case3:17-cv-00765-SMY-MAB
Case 5:17-cv-00123-RWS-CMC Document
                            Document64
                                     223-1
                                        FiledFiled 04/16/19
                                              12/17/18   PagePage
                                                              17 of18
                                                                    17of Page
                                                                         18 PageID #:
                                                                              ID #390
                                    5400



                                   CERTIFICATE OF SERVICE

          I certify that I caused this document filed through the ECF system to be sent
  electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
  and paper copies will be sent to those indicated as non-registered participants.



  Dated: December 17, 2018                 By:   /s/ Nathan D. Stump
                                                 Nathan D. Stump
                                                 Assistant United States Attorney




                                                   17
